NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


RYAN E. TEWIS,                              )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-3293
                                            )
ANGELA N. TEWIS n/k/a Angela N.             )
Whited,                                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed May 1, 2019.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Ryan Tewis, pro se.

Angie Whited, pro se.




PER CURIAM.


              Affirmed.


BLACK, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.